Dear Mr. Diez:
Your request for an opinion concerning expulsion of a student from school has been forwarded to me for research and reply. You asked the following:
     May a student who has been convicted, but who has appealed the conviction, be expelled prior to the finality of the appeal?
The statutory authority governing expulsion of students convicted of felony criminal offenses is La. R.S. 17:416 (D) which provides in pertinent part:
     The conviction of any student of a felony . . .  shall be cause for expulsion of the student for a period of time as determined by the board; provided that such expulsion shall require the vote of two thirds of the elected members of the school board.
In response to your question we find that a student may be expelled while his appeal is pending.  La. R.S. 17:416(D) provides that the school board may expel a student after "conviction" which is defined in La.C.Cr.P. Art. 933 to mean "adjudicated guilty after a plea or after a trial on the merits."  The student referred to in your request has already been granted a trial on the merits and has been duly convicted. Therefore, it is the opinion of this office that this student may be expelled upon a proper two thirds vote of the school board as outlined in La. R.S. 17:416(D).
I hope the foregoing has adequately answered your question.  If this office can be of any further assistance, please do not hesitate to contact us.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
BY: DONALD W. NORTH Assistant Attorney General DWN:ckj